DETAILED ACTION
The Office Action is in response to Application No. 16/905,194 filed on June 18, 2020.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,9-14,18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Norman (US 11100437 B2).

Regarding claim 1, Norman teaches a semiconductor fabrication scheduling method [the back-end factory planning and scheduling system employs a method using mathematical optimization to schedule semiconductor assembly and test facilities; ¶7] comprising:
	creating a load scheduling data schema including facility data of product lots [This includes gathering data from ERP system 120, MES 150, etc., and transforming it to the format needed by the system; ¶13] to be dispatched to a plurality of workstations [Embodiments presented herein may include techniques for generating a lot schedule publishable to a dispatching system of the back-end factory. The lot schedule determines the time each lot processes and the machine the lot is processed on; ¶7]
	generating a load schedule profile using a load-balancing model and based on the load scheduling data schema, wherein the load-balancing model includes one or more objective functions and there is at least one weight factor in an objective function [The system creates and optimizes the bottleneck loading plan using a planning module. The planning module takes as input the demands on the factory, factory performance data, such as units per hour, machine capacity and quantity, target machine utilization, etc. The planning module creates a mathematical programming model, using for example linear programming (LP) or mixed integer programming (MIP). The model is run to generate a solution, which is processed to produce a bottleneck loading plan for each of the factory's bottleneck machine families. The plan includes what should be processed on each one of the machines in the one, two, or more families of bottleneck machines. The bottleneck loading plan specifies which products the bottleneck family (machines) should process in a given time interval. In one example, the bottleneck loading plan optimizes on-time delivery of product and minimizes the number of conversions needed. The bottleneck loading plan may optimize other key process indicators (KPIs), such as a list of preferred products to be processed on specified machines, etc.; ¶7];
	generating a current load schedule based on the load schedule profile [The model is run to generate a solution, which is processed to produce a conversion schedule for each machine including the time for each conversion and what quantity of each step of a factory process is to be processed for each conversion. This data is fed to a lot scheduling module which runs a simulation that uses the conversion schedule to create a lot schedule that is published to a factory's dispatch system; ¶7];
	dispatching the product lots to the plurality of workstations using the current load schedule to complete fabrication of the product lots [The lot schedule may be processed either by a dispatching system 240 of the factory; ¶26];
	obtaining a set of current key performance indicators (KPis) of the completed fabrication of the product lots [The DS 240 may provide and/or analyze real-time feedback with regard to maintaining the detailed lot schedule 235. In one example, the DS 240 may sample real-time factory data, compare the factory data with the detailed lot schedule 235 and provide ad hoc adjustments to the detailed lot schedule 235. The block-based workflow may be configured to receive events from the factory, e.g., a machine going down. When an event is received the workflow may gather factory data and based on that data regenerate or adjust the lot schedule; ¶20]; and
	automatically adjusting the weight factors of the objective functions of the load-balancing model based on the current KPis using a big-data architecture to generate a next load schedule for next cycle of fabrication. [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization. Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements. Still further, embodiments of the enable a computer to automatically create a schedule; ¶36]

Regarding claim 2, Norman teaches The method according to claim 1, further comprising: 
	dispatching product lots of the next cycle of fabrication to the plurality of workstations using the next load schedule to complete the next cycle of fabrication [The workflow depicts the sequence of steps needed to create the plan, create the schedules, and publish the schedule for use manually by an operator or automatically for use by the dispatching system 240. This includes gathering data from ERP system 120, MES 150, etc., and transforming it to the format needed by the system, creating an optimization model of a plan or conversion schedule, solving it, processing the result into a plan or conversion schedule, creating a simulation model, using the conversion schedule in the simulation model, running the simulation model, processing its results into a lot schedule, and publishing the lot schedule to the dispatching system. The timing of various events, e.g., creating a new plan or schedule, is also included in the workflow; ¶13].
	
Regarding claim 3, Norman teaches The method according to claim 1, wherein the generating a current load schedule based on the load schedule profile includes:
	simulating and verifying the load schedule profile to generate the current load schedule [..creating a simulation model, using the conversion schedule in the simulation model, running the simulation model, processing its results into a lot schedule, and publishing the lot schedule to the dispatching system.; ¶13].

Regarding claim 4, Norman teaches The method according to claim 1, wherein the automatically adjusting the weight factors of the objective functions of the load-balancing model based on the current KPis using a big-data architecture to generate a next load schedule for next cycle of fabrication further includes:
	obtaining target KPis of the next cycle of fabrication [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each ; 
determining whether the current KPis are higher than the target KPis [Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements; ¶36]; and 
when it is determined that the current KPis are higher than the target KPls, using the current load schedule for the next cycle of fabrication without adjusting the weight factors of the objective functions of the load-balancing model [The workflow depicts the sequence of steps needed to create the plan, create the schedules, and publish the schedule for use manually by an operator or automatically for use by the dispatching system 240. This includes gathering data from ERP system 120, MES 150, etc., and transforming it to the format needed by the system, creating an optimization model of a plan or conversion schedule, solving it, processing the result into a plan or conversion schedule, creating a simulation model, using the conversion schedule in the simulation model, running the simulation model, processing its results into a lot schedule, and publishing the lot schedule to the dispatching system. The timing of various events, e.g., creating a new plan or schedule, is also included in the workflow; ¶13].

Regarding claim 5, Norman teaches The method according to claim 4, further including:
acquiring data for optimization including historical load schedules and corresponding KPis [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization; ¶36]; 
calculating a score of each of the historical load schedules [The ERP system 120 is configured to collect, store, manage and interpret data related to resources within the manufacturing environment (e.g., amount of capital, raw materials, production capacity, etc.), current and future commitments within the manufacturing environment (e.g., orders, projected sales, delivery dates, etc.), information related to supply chain management (e.g., such as information that describes movement and storage of raw materials, WIP inventory, amount of finished goods, finances, and other information related to the flow of goods and services from supplier to ultimately the consumer), and the like; ¶11]; 
using a predetermined big-data algorithm to find a new set of values of the weight factors of the objective functions of the load-balancing model such that a desired score of a load schedule corresponding to the new set of values can be found [The conversion schedule 225 maximizes on-time delivery, minimizes a number of conversions, minimizes cycle time and may optimize other KPIs. The conversion schedule 225 may distribute conversions evenly through the given time period. The mathematical programing model may be an MIP optimization model that further models individual machines and models quantity of products processed; ¶24]; and 
automatically adjusting the weight factors of the objective functions of the load-balancing model to the new set of values [The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization. Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements. Still further, embodiments of the enable a computer to automatically create a schedule; ¶36].

Regarding claim 9, Norman teaches The method according to claim 1, wherein the objective functions include at least a load balance objective function and a distribute tasks objective function [include information regarding the current WIP, number of tools in the manufacturing environment, operating parameters (e.g., processing speeds, capacity load, and the like) of the tools, manufacturing data, and other metadata characteristic of the manufacturing environment; ¶10].

Regarding claim 10, Norman teaches A semiconductor fabrication scheduling system [A scheduling system is provided to plan and schedule a semiconductor back-end factory; ¶6], comprising:
	a plurality of workstations [The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints; ¶36];
	a server [As shown, the manufacturing environment 100 includes a computing system.. the computing system 110, MES 150 and ERP system 120 can be any kind of physical computing system having a network interface, such as a desktop computer, laptop computer, mobile device, tablet computer, server computing systems, gateway computers, and the like; ¶8]; and
	a dispatcher controlled by the server [The planning and scheduling system 200 has a planning module (PM) 210, a conversion module (CM) 220, a lot scheduling module (LM) 230, and a dispatching system (DS) 240; ¶13] and dispatching product lots to be fabricated to the plurality of workstations [he dispatching system (DS) 240 attempts to follow detailed lot schedules 235 provide by the LM 230; ¶20],
	wherein the server is configured to perform:
		creating a load scheduling data schema [This includes gathering data from ERP system 120, MES 150, etc., and transforming it to the format needed by the system; ¶13] including facility data of the product lots [The ERP system 120 is configured to collect, store, manage and interpret data related to resources within the manufacturing environment (e.g., amount of capital, raw materials, production capacity, etc.), current and future commitments within the manufacturing environment (e.g., orders, projected sales, delivery dates, etc.), information related to supply chain management (e.g., such as information that describes movement and storage of raw materials, WIP inventory, amount of finished goods, finances, and other information related to the flow of goods and services from supplier to ultimately the consumer), and the like; ¶11];
	generating a load schedule profile using a load-balancing model and based on the load scheduling data schema, wherein the load-balancing model includes one or more objective functions and there is at least one weight factor in an objective function [The system creates and optimizes the bottleneck loading plan using a planning module. The planning module takes as input the demands on the factory, factory performance data, such as units per hour, machine capacity and quantity, target machine utilization, etc. The planning module creates a mathematical programming model, using for example linear programming (LP) or mixed integer programming (MIP). The model is run to generate a solution, which is processed to produce a bottleneck loading plan for each of the factory's bottleneck machine families. The plan includes what should be processed on each one of the machines in the one, two, or more families of bottleneck machines. The bottleneck loading plan specifies which products the bottleneck family (machines) should process in a given time interval. In one example, the bottleneck loading plan optimizes on-time delivery of product and minimizes the number of conversions needed. The ;
	generating a current load schedule based on the load schedule profile [The model is run to generate a solution, which is processed to produce a conversion schedule for each machine including the time for each conversion and what quantity of each step of a factory process is to be processed for each conversion. This data is fed to a lot scheduling module which runs a simulation that uses the conversion schedule to create a lot schedule that is published to a factory's dispatch system; ¶7];
	controlling the dispatcher to dispatch the product lots to the plurality of workstations using the current load schedule to complete fabrication of the product lots [The workflow depicts the sequence of steps needed to create the plan, create the schedules, and publish the schedule for use manually by an operator or automatically for use by the dispatching system 240. This includes gathering data from ERP system 120, MES 150, etc., and transforming it to the format needed by the system, creating an optimization model of a plan or conversion schedule, solving it, processing the result into a plan or conversion schedule, creating a simulation model, using the conversion schedule in the simulation model, running the simulation model, processing its results into a lot schedule, and publishing the lot schedule to the dispatching system; ¶13];
	obtaining a set of current key performance indicators (KPis) of the completed fabrication of the product lots [The DS 240 may provide and/or analyze real-time feedback with regard to maintaining the detailed lot schedule 235. In one example, the DS 240 may sample real-time factory data, compare the factory data with the detailed lot schedule 235 and provide ad hoc adjustments to the detailed lot schedule 235. The block-based workflow may be configured to receive events from the factory, e.g., a machine going down. When an event is received the workflow may gather factory data and based on that data regenerate or adjust the lot schedule; ¶20]; and 
automatically adjusting the weight factors of the objective functions of the load-balancing model based on the current KPis using a big-data architecture to generate a next load schedule for next cycle of fabrication. [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is 
Regarding claim 11, Norman teaches The system according to claim 10, wherein the server is further configured to perform: 
	controlling the dispatcher to dispatch product lots of the next cycle of fabrication to the plurality of workstations using the next load schedule to complete the next cycle of fabrication [The workflow depicts the sequence of steps needed to create the plan, create the schedules, and publish the schedule for use manually by an operator or automatically for use by the dispatching system 240. This includes gathering data from ERP system 120, MES 150, etc., and transforming it to the format needed by the system, creating an optimization model of a plan or conversion schedule, solving it, processing the result into a plan or conversion schedule, creating a simulation model, using the conversion schedule in the simulation model, running the simulation model, processing its results into a lot schedule, and publishing the lot schedule to the dispatching system. The timing of various events, e.g., creating a new plan or schedule, is also included in the workflow; ¶13].

Regarding claim 12, Norman teaches The system according to claim 1, wherein the generating a current load schedule based on the load schedule profile includes:
	simulating and verifying the load schedule profile to generate the current load schedule [..creating a simulation model, using the conversion schedule in the simulation model, running the simulation model, processing its results into a lot schedule, and publishing the lot schedule to the dispatching system.; ¶13].

Regarding claim 13, Norman teaches The system according to claim 10, wherein the automatically adjusting the weight factors of the objective functions of the load-balancing model based on the current KPis using a big-data architecture to generate a next load schedule for next cycle of fabrication further includes:
	obtaining target KPis of the next cycle of fabrication [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or ; 
determining whether the current KPis are higher than the target KPis [Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements; ¶36]; and 
when it is determined that the current KPis are higher than the target KPls, using the current load schedule for the next cycle of fabrication without adjusting the weight factors of the objective functions of the load-balancing model [The workflow depicts the sequence of steps needed to create the plan, create the schedules, and publish the schedule for use manually by an operator or automatically for use by the dispatching system 240. This includes gathering data from ERP system 120, MES 150, etc., and transforming it to the format needed by the system, creating an optimization model of a plan or conversion schedule, solving it, processing the result into a plan or conversion schedule, creating a simulation model, using the conversion schedule in the simulation model, running the simulation model, processing its results into a lot schedule, and publishing the lot schedule to the dispatching system. The timing of various events, e.g., creating a new plan or schedule, is also included in the workflow; ¶13].

Regarding claim 14, Norman teaches The system according to claim 13, wherein the automatically adjusting the weight factors of the objective functions further includes:
acquiring data for optimization including historical load schedules and corresponding KPis [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization; ¶36]; 
calculating a score of each of the historical load schedules [The ERP system 120 is configured to collect, store, manage and interpret data related to resources within the manufacturing environment (e.g., amount of capital, raw materials, production capacity, etc.), current and future commitments within the manufacturing environment (e.g., orders, projected sales, delivery dates, etc.), information related to supply chain management (e.g., such as information that describes movement and storage of raw materials, WIP inventory, amount of finished goods, ; 
using a predetermined big-data algorithm to find a new set of values of the weight factors of the objective functions of the load-balancing model such that a desired score of a load schedule corresponding to the new set of values can be found [The conversion schedule 225 maximizes on-time delivery, minimizes a number of conversions, minimizes cycle time and may optimize other KPIs. The conversion schedule 225 may distribute conversions evenly through the given time period. The mathematical programing model may be an MIP optimization model that further models individual machines and models quantity of products processed; ¶24]; and 
automatically adjusting the weight factors of the objective functions of the load-balancing model to the new set of values [The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization. Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements. Still further, embodiments of the enable a computer to automatically create a schedule; ¶36].


Regarding claim 18, Norman teaches A non-transitory computer-readable storage medium containing computer-executable instructions for, when executed by one or more processors, performing a semiconductor fabrication scheduling method [These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or block diagram block or blocks; ¶34] comprising:
	creating a load scheduling data schema including facility data of product lots to be dispatched to a plurality of workstations [This includes gathering data from ERP system 120, MES 150, etc., and transforming it to the format needed by the system; ¶13] including facility data of the product lots [The ERP system 120 is configured to collect, store, manage and interpret data related to resources within the manufacturing environment (e.g., amount of capital, raw materials, production capacity, etc.), current and future commitments within the manufacturing environment (e.g., orders, projected sales, delivery dates, etc.), information related to supply chain management (e.g., such as information that describes movement and storage of raw materials, WIP inventory, amount of finished goods, finances, and other ;
	generating a load schedule profile using a load-balancing model and based on the load scheduling data schema, wherein the load-balancing model includes one or more objective functions and there is at least one weight factor in an objective function [The system creates and optimizes the bottleneck loading plan using a planning module. The planning module takes as input the demands on the factory, factory performance data, such as units per hour, machine capacity and quantity, target machine utilization, etc. The planning module creates a mathematical programming model, using for example linear programming (LP) or mixed integer programming (MIP). The model is run to generate a solution, which is processed to produce a bottleneck loading plan for each of the factory's bottleneck machine families. The plan includes what should be processed on each one of the machines in the one, two, or more families of bottleneck machines. The bottleneck loading plan specifies which products the bottleneck family (machines) should process in a given time interval. In one example, the bottleneck loading plan optimizes on-time delivery of product and minimizes the number of conversions needed. The bottleneck loading plan may optimize other key process indicators (KPIs), such as a list of preferred products to be processed on specified machines, etc.; ¶7];
	generating a current load schedule based on the load schedule profile [The model is run to generate a solution, which is processed to produce a conversion schedule for each machine including the time for each conversion and what quantity of each step of a factory process is to be processed for each conversion. This data is fed to a lot scheduling module which runs a simulation that uses the conversion schedule to create a lot schedule that is published to a factory's dispatch system; ¶7];
	controlling a dispatcher to dispatch the product lots to the plurality of workstations using the current load schedule to complete fabrication of the product lots [The workflow depicts the sequence of steps needed to create the plan, create the schedules, and publish the schedule for use manually by an operator or automatically for use by the dispatching system 240. This includes gathering data from ERP system 120, MES 150, etc., and transforming it to the format needed by the system, creating an optimization model of a plan or conversion schedule, solving it, processing the result into a plan or conversion schedule, creating a simulation model, using the conversion schedule in the simulation model, running the simulation model, processing its results into a lot schedule, and publishing the lot schedule to the dispatching system; ¶13];
	obtaining a set of current key performance indicators (KPis) of the completed fabrication of the product lots [The DS 240 may provide and/or analyze real-time feedback with regard to maintaining the ; and
	automatically adjusting the weight factors of the objective functions of the load-balancing model based on the current KPis using a big-data architecture to generate a next load schedule for next cycle of fabrication. [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization. Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements. Still further, embodiments of the enable a computer to automatically create a schedule; ¶36]

Regarding claim 19, Norman teaches The non-transitory computer-readable storage medium according to claim 18, wherein the automatically adjusting the weight factors of the objective functions of the load-balancing model based on the current KPis using a big-data architecture to generate a next load schedule for next cycle of fabrication further includes:
	obtaining target KPis of the next cycle of fabrication [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization; ¶36]; 
determining whether the current KPis are higher than the target KPis [Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements; ¶36]; and 
when it is determined that the current KPis are higher than the target KPls, using the current load schedule for the next cycle of fabrication without adjusting the weight factors of the objective functions of the load-balancing model. [The workflow depicts the sequence of steps needed to create the plan, create the schedules, and publish the schedule for use manually by an operator or automatically for use by the dispatching system 240. This includes gathering data from ERP system 120, MES 150, etc., and transforming it to the format needed by the system, creating an optimization model of a plan or conversion schedule, solving it, processing the result into a plan or conversion schedule, creating a simulation model, using the conversion schedule in the simulation model, running the simulation model, processing its results into a lot schedule, and publishing the lot schedule to the dispatching system. The timing of various events, e.g., creating a new plan or schedule, is also included in the workflow; ¶13]

Regarding claim 20, Norman teaches The non-transitory computer-readable storage medium according to claim 19, the method further including:
acquiring data for optimization including historical load schedules and corresponding KPis KPis [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization; ¶36]; 
calculating a score of each of the historical load schedules [The ERP system 120 is configured to collect, store, manage and interpret data related to resources within the manufacturing environment (e.g., amount of capital, raw materials, production capacity, etc.), current and future commitments within the manufacturing environment (e.g., orders, projected sales, delivery dates, etc.), information related to supply chain management (e.g., such as information that describes movement and storage of raw materials, WIP inventory, amount of finished goods, finances, and other information related to the flow of goods and services from supplier to ultimately the consumer), and the like; ¶11];; 
using a predetermined big-data algorithm to find a new set of values of the weight factors of the objective functions of the load-balancing model such that a desired score of a load schedule corresponding to the new set of values can be [The conversion schedule 225 maximizes on-time delivery, minimizes a number of conversions, minimizes cycle time and may optimize other KPIs. The conversion schedule 225 may distribute conversions evenly through the given time period. The mathematical ; and
automatically adjusting the weight factors of the objective functions of the load-balancing model to the new set of values [The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization. Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements. Still further, embodiments of the enable a computer to automatically create a schedule; ¶36].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 11100437 B2) in view of Runkana (US 20180330300 A1).

Regarding claim 6, Norman teaches The method according to claim 5, wherein:
the load-balancing model is a mixed-integer programming (MIP) model [The mathematical programing model may be, but is not limited to, mixed integer programming MIP models, mixed integer quadratic programming MIQP models, and linear programming (LP) models; ¶16].
But Norman does not explicitly teach the second limitation of claim 6,
	the predetermined big-data algorithm is a genetic algorithm or a Monte Carlo algorithm.
Norman, on the one hand, teaches that the model may be, but is not limited to, MIP, MIQP, and LP models. 
Runkana, on the other hand, discloses that the techniques used for data-base optimization of performance indicators of process and manufacturing plants include evolutionary algorithms [the optimization module is configured to optimize at least one KPI based on one or more predictive models and constraints on the one or more KPIs using one or more optimization techniques, wherein one or more optimization techniques includes gradient search, linear programming, simulated annealing and evolutionary algorithms; ¶0048] such as genetic algorithms [evolutionary algorithms like genetic algorithms; ¶0048]. It should also be noted that a Monte Carlo algorithm is also classified as an evolutionary algorithm. 
Therefore, it would have been obvious to someone with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Norman based on the teaching of Rukana, to use evolutionary algorithms such as a genetic algorithm or a Monte Carlo algorithm to optimize the load-balancing model. One of ordinary skill in the art would have been motivated to do this modification since Norman does not limit the type of model that maybe used.

Regarding claim 7, Norman teaches The method according to claim 5.
But Norman does not explicitly teach the limitations of claim 7,
	training a neural-network deep-learning model using relationships between scores of the historical load schedules, together with values of the weight factors of the historical load schedules, and the KPis corresponding to the historical load schedules; and 
after the neural-network deep-learning model is trained, with the target KPis as input, using the neural-network deep-learning model to determine the new set of values of the weight factors of the objective functions of the load-balancing model.
Norman, on the one hand, teaches the use of a “historical”/previous load schedule as a KPI to be optimized so that the next schedule can be automatically adjusted [the method described herein creates a lot to machine plan and schedule for a semiconductor manufacturing environment. The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization. Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements. Still further, embodiments of the enable a computer to automatically create a schedule; ¶36]. 
Runkana, on the other hand, teaches assigning scores to KPIs [The predictive models with the highest robustness score greater than 95% is selected for sensitivity analysis and optimization. Variance based sensitivity analysis is performed to assess the sensitivity of the KPI to unit changes in the variables in the model. Sensitivity scores for each of the variables in the models are obtained, with a higher score indicating a higher change in the value of the KPI with unit change in the value of the variable; ¶0045] and training a neural network/machine learning method to update KPIs [the model building module 124 of the system 100 is configured to develop one or more predictive models for each KPI on the training dataset, wherein the one or more predictive models using enterprise level dataset and the superset of one or more selected features of the enterprise level dataset. It would be appreciated that a three-step model building approach is used. The first step involves building predictive models using basic model building algorithms. The one or more predictive models include stepwise regression, principal component regression, multivariate adaptive regression splines, independent component regression, lasso regression, kriging, random forest, partial least squares, gradient boosted trees, generalized linear modeling, linear and nonlinear support vector machines and artificial neural networks; ¶0043].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Norman based on the teaching of Runkana, to assign scores to the KPIs, 

Regarding claim 8, Norman teaches The method according to claim 5.
But Norman does not explicitly teach the limitations of claim 8,
	for each objective function in each historical load schedule with a corresponding weight factor, calculating a value of each objective function and multiplying the value by the corresponding weight factor to produce a production for each objective function; and
	summing the production of each objective function to generate the score.
Norman, on the one hand, teaches the use of previous schedules as KPIs for optimizing the next schedule [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization. Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements. Still further, embodiments of the enable a computer to automatically create a schedule; ¶36].
Runkana, on the other hand, discloses assigning weight factors to KPIs [multi-KPI optimization is constructed using the weights assigned to each of the KPIs; ¶0048], calculating values of objective [calculation of simulated variables. These are parameters that may have an impact on the KPIs but cannot be directly measured in the process; ¶0037], and manipulating the data and calculations for desired objectives [the system generates customized outputs from data and identifies important variables that affect a given process performance indicator. The system also builds predictive models for key performance indicators comprising the important features and determines operating points for optimizing the key performance indicators with minimum user intervention. In particular, the system receives inputs from users on the key performance indicators to be optimized and notifies the users of outputs from various steps in the analysis that help the users to effectively manage the analysis and take appropriate operational decisions; ¶0061].
Runkana further teaches using the generated data from the models to generate a value needed for optimization [the system generates customized outputs from data and identifies important variables that affect a given process performance indicator; ¶0061].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Norman based on the teaching of Runkana, to use the historical schedules as KPIs for optimization and assigning weight factors to the objective functions of these KPIs, and then multiplying these to produce scores that are then summed to form values used for optimization of the next load schedules. One of ordinary skill in the art would have been motivated to do this modification since Norman teaches data manipulation without specifying how, which could be done according to the teaching of Runkana.

Regarding claim 15, Norman teaches The system according to claim 14, wherein:
the load-balancing model is a mixed-integer programming (MIP) model [The mathematical programing model may be, but is not limited to, mixed integer programming MIP models, mixed integer quadratic programming MIQP models, and linear programming (LP) models; ¶16].

	the predetermined big-data algorithm is a genetic algorithm or a Monte Carlo algorithm.
Norman, on the one hand, teaches that the model may be, but is not limited to, MIP, MIQP, and LP models. 
Runkana, on the other hand, discloses that the techniques used for data-base optimization of performance indicators of process and manufacturing plants include evolutionary algorithms [the optimization module is configured to optimize at least one KPI based on one or more predictive models and constraints on the one or more KPIs using one or more optimization techniques, wherein one or more optimization techniques includes gradient search, linear programming, simulated annealing and evolutionary algorithms; ¶0048] such as genetic algorithms [evolutionary algorithms like genetic algorithms; ¶0048]. It should also be noted that a Monte Carlo algorithm is also classified as an evolutionary algorithm. 
Therefore, it would have been obvious to someone with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Norman based on the teaching of Rukana, to use evolutionary algorithms such as a genetic algorithm or a Monte Carlo algorithm to optimize the load-balancing model. One of ordinary skill in the art would have been motivated to do this modification since Norman does not limit the type of model that maybe used.

Regarding claim 16, Norman teaches The system according to claim 14.
But Norman does not explicitly teach the limitations of claim 16,
	training a neural-network deep-learning model using relationships between scores of the historical load schedules, together with values of the weight factors of the historical load schedules, and the KPis corresponding to the historical load schedules; and 
after the neural-network deep-learning model is trained, with the target KPis as input, using the neural-network deep-learning model to determine the new set of values of the weight factors of the objective functions of the load-balancing model.
Norman, on the one hand, teaches the use of a “historical”/previous load schedule as a KPI to be optimized so that the next schedule can be automatically adjusted [the method described herein creates a lot to machine plan and schedule for a semiconductor manufacturing environment. The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization. Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements. Still further, embodiments of the enable a computer to automatically create a schedule; ¶36]. 
Runkana, on the other hand, teaches assigning scores to KPIs [The predictive models with the highest robustness score greater than 95% is selected for sensitivity analysis and optimization. Variance based sensitivity analysis is performed to assess the sensitivity of the KPI to unit changes in the variables in the model. Sensitivity scores for each of the variables in the models are obtained, with a higher score indicating a higher change in the value of the KPI with unit change in the value of the variable; ¶0045] and training a neural network/machine learning method to update KPIs [the model building module 124 of the system 100 is configured to develop one or more predictive models for each KPI on the training dataset, wherein the one or more predictive models using enterprise level dataset and the superset of one or more selected features of the enterprise level dataset. It would be appreciated that a three-step model building approach is used. The first step involves building predictive models using basic model building algorithms. The one or more predictive models include stepwise regression, principal component regression, multivariate adaptive regression splines, independent component regression, lasso regression, kriging, random forest, partial least squares, gradient boosted trees, generalized linear modeling, linear and nonlinear support vector machines and artificial neural networks; ¶0043].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Norman based on the teaching of Runkana, to assign scores to the KPIs, specifically those of previous load schedules, and to use neural networks/machine learning as the method of the automated model that analyzes and updates the KPIs for the optimization of the next schedule. One of ordinary skill in the art would have been motivated to do this modification since assigning scores to the KPIs of the previous load schedule(s) would help optimize the next one, and Norman specify how the schedule would be automatically updated.

Regarding claim 17, Norman teaches The system according to claim 14.
But Norman does not explicitly teach the limitations of claim 17,
	for each objective function in each historical load schedule with a corresponding weight factor, calculating a value of each objective function and multiplying the value by the corresponding weight factor to produce a production for each objective function; and
	summing the production of each objective function to generate the score.
Norman, on the one hand, teaches the use of previous schedules as KPIs for optimizing the next schedule [The schedule reduces conversions, may provide on-time delivery, increase overall throughput, decrease cycle time, and other KPls, etc. for each lot by addressing factory bottlenecks at machines. The lot assignment are scheduled to the machine, or split to multiple machines, based on priority, available resources and other manufacturing constraints. The schedule may be simulated to determine future lot processing. The schedule is monitored in real-time to effect changes therein as deviations appear in the schedule which allow for further optimization. Furthermore, the real-time monitoring of the schedule in selected time buckets allow for further optimization by reviewing high yield and low yield buckets for process improvements. Still further, embodiments of the enable a computer to automatically create a schedule; ¶36].
Runkana, on the other hand, discloses assigning weight factors to KPIs [multi-KPI optimization is constructed using the weights assigned to each of the KPIs; ¶0048], calculating values of objective functions [calculation of simulated variables. These are parameters that may have an impact on the KPIs but cannot be directly measured in the process; ¶0037], and manipulating the data and calculations for desired objectives [the system generates customized outputs from data and identifies important variables that affect a given process performance indicator. The system also builds predictive models for key performance indicators comprising the important features and determines operating points for optimizing the key performance indicators with minimum user intervention. In particular, the system receives inputs from users on the key performance indicators to be optimized and notifies the users of outputs from various steps in the analysis that help the users to effectively manage the analysis and take appropriate operational decisions; ¶0061].
Runkana further teaches using the generated data from the models to generate a value needed for optimization [the system generates customized outputs from data and identifies important variables that affect a given process performance indicator; ¶0061].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Norman based on the teaching of Runkana, to use the historical schedules as KPIs for optimization and assigning weight factors to the objective functions of these KPIs, and then multiplying these to produce scores that are then summed to form values used for optimization of the next load schedules. One of ordinary skill in the art would have been motivated to do this modification 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A WARSI whose telephone number is (571)272-9873. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.W./Examiner, Art Unit 2115                                                                                                                                                                                         
/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115